Exhibit 10.4
TEXT OMITTED AND SUBMITTED SEPERATELY PURSUANT TO CONFIDENTIAL TREATEMENT
REQUEST UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND 240.24b-2
(COMPANY LOGO) [f42759x4100201.gif]
SUPPLY AGREEMENT
NAVISTAR, INC
AND
ENOVA SYSTEMS INC
(COMPANY LOGO) [f42759x4100202.gif]

 



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
Table of Contents

         
NAVISTAR, INC
       
TERMS
    4  
1. TERM OF AGREEMENT
    4  
2. FREIGHT
    4  
3. PAYMENT TERMS
    4  
PRODUCT
    5  
4. PRODUCT TERMS
    5  
5. PRICING
    6  
6. MATERIAL CLAUSE
    8  
7. SERVICE PARTS AVAILABILITY
    8  
8. PACKAGING AND PACKING
    8  
9. LABELING
    9  
10. VOLUMES
    9  
11. TOOLING
    9  
12. PRODUCT IMPROVEMENTS / COST REDUCTION
    10  
13. FORCED SELLER CHANGES, OBSOLESCENCE, AND NEW PRODUCTS
    11  
14. PRODUCT REGULATORY COMPLIANCE
    11  
15. PRICING, QUANTITY, REBATE AND FREIGHT DISPUTES
    11  
16. INSPECTION OF PRODUCTS
    12  
17. TRANSACTION SUPPORT
    12  
SELLER PERFORMANCE
    12  
18. PERFORMANCE ACHIEVEMENT
    12  
19. KEEP COMPETITIVE AGREEMENT
    13  
20. SUPPLY FAILURE
    13  
21. LATE DELIVERY CHARGES
    13  
22. ASSURANCE OF PERFORMANCE
    13  
23. REIMBURSEMENT FOR NON-PERFORMANCE BY SELLER
    14  
24. WARRANTY
    14  
25. REIMBURSEMENT FOR WARRANTY CLAIMS
    15  
26. FINANCIAL VIABILITY
    16  
27. AUDIT RIGHTS
    16  
28. NAFTA DOCUMENTATION
    16  
29. SUPPLIER DIVERSITY PROGRAM
    16  
30. VALUE SELLING
    17  
ENGINEERING/TECHNICAL SUPPORT
    17  
31. GENERAL
    17  
32. COMPLIANCE WITH CONTROLLED REVISIONS OF ENGINEERING
    17  
33. ENGINEERING SPECIFICATION AND PRODUCT COMPLIANCE
    17  
34. TRUCK ENGINEERING CAD/CAM SUPPLIER DESIGN DATA REQUIREMENTS
    19  
35. ELECTRONIC DATA INTERCHANGE (EDI) TRANSACTION REQUIREMENTS
    19  
36. INFORMATION TECHNOLOGY
    20  
37. QUALITY REGISTRATION
    21  
LEGAL/REGULATORY
    21  
38. COMPLIANCE WITH LAWS AND REGULATIONS
    21  
39. NON-COMPLIANCE CHARGES
    21  
40. MATERIAL SAFETY DATA SHEETS (MSDS)/SUBSTANCE RESTRICTIONS
    21  
41. NON-DISCRIMINATION
    22  

     
(NAVISTAR LOGO) [f42759x4100203.gif]
  Date of revision: March 27, 2008 – Confidential Document
 
  Effective 1/24/07

2



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement

         
42. VETERANS’ READJUSTMENT ASSISTANCE ACT
    22  
43. GOVERNMENTAL REQUIREMENTS
    22  
44. DIRECT PAYMENTS
    23  
45. INDEMNIFICATION
    23  
46. LIABILITY INSURANCE
    24  
47. REMOVAL OF IDENTITY OF BUYER
    25  
48. NEW BUSINESS
    25  
49. CONFIDENTIAL INFORMATION / INTELLECTUAL PROPERTY
    26  
50. TERMINATION
    27  
MISCELLANEOUS
    28  
51. ASSIGNMENT OF RIGHTS AND DUTIES
    28  
52. MODIFICATION AND AMENDMENT OF AGREEMENT
    29  
53. CHOICE OF LAW
    29  
54. CONSENT TO JURISDICTION
    29  
55. SEVERABILITY
    29  
56. NO LIMITATION OF RIGHTS AND REMEDIES; SPECIFIC PERFORMANCE
    30  
57. FORCE MAJEURE
    30  
58. ENTIRE AGREEMENT
    31  
59. NOTICES
    31  
60. NO WAIVERS
    32  
61. CONSTRUCTION
    32  
62. HEADINGS
    32  
63. COUNTERPARTS
    33  
APPENDIX A — PRODUCT DESCRIPTION / PRODUCT PRICING
    35  
APPENDIX B — NON-CONFORMANCE CHARGE SCHEDULE
    36  
APPENDIX C — PRODUCTION VOLUMES
    37  
APPENDIX D — SERVICE PARTS
    38  
APPENDIX E — AFTERMARKET SERVICE PARTS DIRECT SHIP and PARTS DISTRIBUTION CENTER
REQUIREMENTS
    39  
APPENDIX F — AFTERMARKET PRICE FILE FORMAT & COMMUNICATION
    40  
APPENDIX G — SURPLUS STOCK AND DIRECT SHIP RETURNS
    41  

     
(NAVISTAR LOGO) [f42759x4100203.gif]
  Date of revision: March 27, 2008 – Confidential Document
 
  Effective 1/24/07

3



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
TERMS
1. TERM OF AGREEMENT

      This Supply Agreement (the “Agreement”) between NAVISTAR, INC, a Delaware
corporation, 4201 Winfield Road, Warrenville, IL 60555 (the “Buyer” ) and ENOVA
SYSTEMS INC, a California corporation, 19850 S. Magellan Drive, Torrance, CA
90502 (the “Seller” ), dated February 28, 2008, (the “Effective Date” ) will be
for an initial term of thirty-six (36) months commencing February 28, 2008 and
terminating February 28, 2011 unless otherwise terminated as provided herein
(the “Initial Term” ). This Agreement may be extended for 2 additional terms of
twelve (12) months (each a “Renewal Term” ) provided that both parties agree in
writing to such extension no later than sixty (60) days prior to expiration of
the Initial Term or renewal term, as the case may be. This Agreement is
effective as of the Effective Date and shall remain in effect until either
terminated by either party in accordance with the terms of this Agreement or the
expiration of the Agreement at the end of the Initial Term or any Renewal Term.

2. FREIGHT

  A.   Seller agrees to use only those freight carriers specified in writing by
Buyer. Buyer must approve in writing any other freight carriers used by Seller
prior to shipment. The terms of delivery for all Products (as defined below)
sold pursuant to this Agreement shall be F.O.B. at Seller’s United States’
plants. Seller further agrees to ship any and all service parts to multiple
locations as required by
Buyer’s Distribution Network.     B.   Seller is responsible for following
Buyer’s routing instructions and handling all transportation activities
efficiently and effectively. Specifically, Seller is required to have Product
staged for delivery and paperwork accurately prepared to support the freight
carrier’s prearranged pick-up time. Seller is responsible for paying any
additional transportation charges billed by the freight carrier as a result of
Seller’s failure to have Product staged for delivery and paperwork accurately
prepared. Buyer expects Seller to settle properly documented charges promptly.
Seller’s failure to do so will result in freight debits to Seller.

3. PAYMENT TERMS

      Payment terms under this Agreement shall be thirty (30) days from date of
receipt of a correct invoice from Seller, or the date of receipt of the Products
(as defined below) by Buyer, whichever is later. All payments shall be made in
U.S. dollars. Buyer neither guarantees nor is responsible for any liabilities
incurred by any Third Party Designees under this Agreement.

     
(NAVISTAR LOGO) [f42759x4100203.gif]
  Date of revision: March 27, 2008 – Confidential Document
 
  Effective 1/24/07

4



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
PRODUCT
4. PRODUCT TERMS

  A.   During the Initial Term (or Renewal Term, if any) of this Agreement,
Buyer shall purchase from Seller, and Seller shall sell to Buyer, one hundred
percent (100%) of Buyer’s original equipment, and one hundred percent (100%) of
Buyer’s service requirements for POST-TRANSMISSION HYBRID DRIVE SYSTEMS as
detailed in the written specifications, drawings, part numbers, design and style
of Buyer ( “Product” ), attached hereto as Appendix A — PRODUCT DESCRIPTION /
PRODUCT PRICING, or as they may be hereafter improved or modified if such
improvements and modifications are approved by Buyer in writing, except where
the Buyer’s customer specifies another supplier’s product. Buyer’s requirements
for modules, which may or may not include similar components or equipment as the
Products herein, are not included in Seller’s or Buyer’s obligations under this
section. Seller shall also, at Buyer’s sole option, sell Products to Buyer’s
subsidiaries, affiliates, third party contractors or any other Buyer designated
party (Third Party Designee), under the same terms and conditions as set forth
in this Agreement. All of Seller’s representations, warranties and obligations
under this Agreement apply to sales to Third Party Designees.     B.   Seller
hereby further agrees to provide to Buyer all Product related services and
related materials, including, without limitation, sequencing, painting,
warehousing, packaging, containers, necessary software, and any and all
literature pertaining to such Products and which service and materials are
requested by Buyer. Costs of such services will be determined and negotiated in
good faith by both parties.     C.   Buyer reserves the exclusive right at any
time to make changes or modifications to the drawings and specifications of any
Products, materials, or work covered by this Agreement which are designed by
Buyer, or are uniquely designed or created for Buyer. Any difference in price or
time for performance resulting from such changes shall be equitably adjusted,
and the Agreement shall be amended and modified in writing accordingly.     D.  
During the Initial Term (and Renewal Term, if any) of this Agreement, Seller
shall not sell, give, transfer or in any way cause to be or facilitate to be
manufactured or sold the Products or any derivatives of Products identified in
Appendix A — PRODUCT DESCRIPTION / PRODUCT PRICING of this Agreement and any
Products sold to Buyer under this Agreement to any other party other than Buyer,
into the North American School and Commercial Bus Market, unless expressly
authorized in writing by Buyer.     E.   Seller may not contract or sub-contract
for any third party to make the Product or any other component or sub-component
thereof without prior written agreement of Buyer.     F.   Seller hereby agrees
to provide Buyer’s Service Requirements for Products solely through the Buyer’s
Parts Distribution Network or Buyer’s designated Affiliates and Seller is hereby
prohibited from distributing such Products to Buyer’s Customers

     
(NAVISTAR LOGO) [f42759x4100203.gif]
  Date of revision: March 27, 2008 – Confidential Document
 
  Effective 1/24/07

5



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement

      through any alternate aftermarket distribution channel, unless written
authorization to do so has been obtained from Buyer.     G.   Shipments of
Products by Seller must equal the exact quantity ordered by Buyer, unless
otherwise agreed to in writing by Seller and Buyer. Shipping schedules may
contain authorization by Buyer to the Seller to fabricate within a time
specified quantities of Products under this Agreement, the delivery of which has
not been specified by Buyer. A shipping schedule may also contain authorization
by the Buyer to the Seller to acquire within a specified period of time
materials necessary to fabricate a certain quantity of the Products under this
Agreement.     H.   Seller will be the exclusive POST-TRANSMISSION HYBRID DRIVE
SYSTEM supplier for all Buyers’ IC Corporation commercial passenger vehicles.
Category includes (as described in the USDOT
http://tmip.fhwa.dot.gov/clearinghouse/ docs/accounting/):

  •   North American School buses,     •   North American Commercial and Shuttle
buses.

  I.   Buyer will be the only purchaser of Seller’s POST-TRANSMISSION HYBRID
DRIVE SYSTEM for all North American applications described in 4H. Seller will
not sell POST-TRANSMISSION HYBRID DRIVE SYSTEMS to any other customers for the
North American applications described in 4H.     J.   In an effort to promote
mutual growth Buyer will be Seller’s exclusive distributor of POST-TRANSMISSION
HYBRID DRIVE SYSTEMS for all Buyers’ IC Corporation North American bus
aftermarket applications.     K.   Buyer will offer to Seller access to the
Buyer’s IC Corporation service, aftermarket and dealer network.     L.   Seller
will offer Buyer the necessary product support in terms of Operation Training,
Service Training, Repair Training and Sales Training of the POST-TRANSMISSION
HYBRID DRIVE SYSTEM.     M.   Seller will support Buyer in promoting and
marketing the POST-TRANSMISSION HYBRID DRIVE SYSTEM during trade shows, dealer
events and other related sales activities with personnel, necessary equipment
(as needed) and share Seller’s experience on marketing POST-TRANSMISSION HYBRID
DRIVE SYSTEMS.     N.   Supplier product pricing does not include warehousing,
sequencing, packaging and special handling.

5. PRICING

  A.   Similar Pricing for Production Products and Service Parts. Products used
for OEM production vehicles (“Production Parts”), Products used to service
previously sold Production Products (“Service Parts”), and packaging, if
applicable, shall be quoted and priced by Seller to Buyer at the equivalent
pricing levels. As Products cease being placed in Buyer’s OEM production
vehicles, Seller shall continue to provide the similar pricing level for Service
Parts as required. Price reductions granted to Buyer by Seller

     
(NAVISTAR LOGO) [f42759x4100203.gif]
  Date of revision: March 27, 2008 –Confidential Document
 
  Effective 1/24/07

6



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement

      on Production Products will also apply to all corresponding Service Parts.
***     B.   Evidence of Cost to Buyer. Seller must provide Buyer with
documentation satisfactory to Buyer evidencing the acquisition or manufacturing
costs, including packaging, if applicable, to Seller for all Products covered in
this Agreement.     C.   Pricing of Products. Pricing for Products shall under
no circumstances exceed pricing of similar products to Seller’s Parts
Distributors or any other customer of Seller which is a competitor of Buyer.
Upon receipt of a written request from Buyer, Seller hereby agrees to provide
Buyer’s Supply Manager with all necessary documentation to evidence Seller’s
compliance with its agreement set forth in the previous sentence of this
section.     D.   Similar Terms as Seller’s Other Customers. Seller will provide
Products to Buyer with terms and conditions on an overall basis that are no less
favorable than those of any other customer of Seller purchasing comparable
quantities of the same or similar Products.     E.   Prices for Products are set
forth in Appendix A — PRODUCT DESCRIPTION / PRODUCT PRICING SCHEDULE.     F.  
Seller will maintain first right to quote on all POST-TRANSMISSION HYBRID DRIVE
SYSTEMS ordered beyond the original application.     G.   Seller will recognize
Buyer’s commitment to promoting Seller’s POST-TRANSMISSION HYBRID DRIVE SYSTEM
by adjusting pricing as soon as the specified volume price break is achieved as
described in Appendix A — PRODUCT DESCRIPTION / PRODUCT PRICING SCHEDULE.     H.
  Buyer recognizes that there will be an adjustment period during the price
change process and that during that period some POST-TRANSMISSION HYBRID DRIVE
SYSTEMS may be purchased by Buyer at the previous “higher” price; in order for
Seller to compensate Buyer for this discrepancy, Buyer will accept from Seller a
rebate check for the amount overpaid on each POST-TRANSMISSION HYBRID DRIVE
SYSTEM at the end of Buyer’s fiscal year. Buyer agrees to provide to Seller the
necessary support documentation to calculate the amount of overpayment on the
POST-TRANSMISSION HYBRID DRIVE SYSTEM that buyer does not purchase at the new
“lower” price.     I.   Buyer will provide it’s production Release to Seller at
least Twenty one (21) days in advance of the requested shipment date for all
POST-TRANSMISSION HYBRID DRIVE SYSTEMS. Seller is not obligated to accept any
changes, additions or schedule movement less than ten (10) days before Buyer’s
requested shipping date.

     
(NAVISTAR LOGO) [f42759x4100203.gif]
  Date of revision: March 27, 2008 – Confidential Document
 
  Effective 1/24/07

 

***   CONFIDENTIAL TREATMENT REQUESTED

7



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
6. MATERIAL CLAUSE

      All pricing for raw material and component parts used for the Products by
the Seller shall be the sole responsibility and liability of the Seller, and
Seller shall not attempt to pass on any increase in raw material or component
costs related to the Product to the Buyer in the way of surplus charges,
additional fees, currency fluctuations or otherwise. It is further agreed that
currency fluctuation shall not be a basis for Seller to increase raw material
pricing.

7. SERVICE PARTS AVAILABILITY

  A.   Service Parts for the Products covered by this Agreement will be
furnished and combined with Buyer’s Production Product orders. If Buyer ceases
production of any product incorporating a Product covered by this Agreement,
Seller shall continue to maintain the tools, jigs and fixtures at no charge to
Buyer, and supply Buyer with the Products necessary to satisfy Buyer’s past
model service and replacement requirements for Product for a minimum of ***
after cessation of production.     B.   In addition, upon termination or
expiration of this Agreement, Buyer shall have the opportunity for a one-time
buy of Products by Buyer to fulfill such service and replacement requirements.
Buyer and Seller shall negotiate in good faith with respect thereto.     C.  
Buyer agrees to offer Seller access to the Buyer’s parts distribution network in
order to support Seller’s POST-TRANSMISSION HYBRID DRIVE SYSTEM. Initial pricing
for Service Parts is included in Appendix D.     D.   Seller agrees for
aftermarket and service parts to allow surplus stock and direct ship returns as
described in Appendix G

8. PACKAGING AND PACKING

  A.   Seller must comply with all requirements detailed in the Buyer’s D-13
Packaging and Packing Requirement — 2001 Revision, as such is modified and
amended from time to time. This document is deemed a part of this Agreement and
is available at http://www.internationalsupplier.com/. This D-13 Packaging and
Packing Requirement details packing, packaging, labeling and shipping
requirements.     B.   Buyer is responsible for conveying product packaging
specifications to Seller.     C.   Interpretation of packaging specifications
and determination of market competitive packaging costs and pricing will be
coordinated between Buyer’s and Seller’s Corporate Packaging staffs.     D.   If
returnable containers are required by Buyer, container and transportation costs
will be negotiated in good faith between Buyer and Seller.

     
(NAVISTAR LOGO) [f42759x4100203.gif]
  Date of revision: March 27, 2008 – Confidential Document
 
  Effective 1/24/07

 

***   CONFIDENTIAL TREATMENT REQUESTED

8



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement

  E.   Seller will adhere to all retail packaging regulations of the countries
where the Products will be sold. This includes but is not limited to federal,
state, provincial, county, city, and other applicable laws, regulations and
statutes.     F.   Seller will adhere to all hazardous material packaging
regulations of the countries where the Products will be sold. This includes but
is not limited to federal, state, provincial, county, city, and other applicable
laws, regulations and statutes.     G.   In support of Buyer’s lean
manufacturing goals, Seller will adhere to requested standard packs with
standard shipping quantities.

9. LABELING

      Seller must meet the requirements identified in the Buyer’s Quick Receive
Guideline, which is available at http://www.internationalsupplier.com/, and
which, as amended and modified from time to time, is deemed part of this
Agreement.

10. VOLUMES

  A.   Seller and Buyer agree that Buyer’s forecasted volumes are based on past
usage and projected market forecasts. The parties hereby agree that no minimum
purchase quantities are implied by any term of this Agreement, and no penalties
shall be imposed on Buyer for volumes of Products actually ordered by Buyer
below those quantities forecasted except as set forth below.     B.   The
parties hereby agree that specific sales goals of POST-TRANSMISSION HYBRID DRIVE
SYSTEMS need to be achieved to maintain Buyers exclusive distribution and sale
of Seller’s POST-TRANSMISSION HYBRID DRIVE SYSTEM. These sales goals are
described in Appendix C- PRODUCTION VOLUMES.     C.   In the event that Buyer
determines that sales goals determined by Seller can not be achieved in the
established calendar year, Buyer will immediately inform Seller of the
situation. Buyer will have then forty-five (45) days after the end of the
calendar year to achieve the goal. If Buyer does not meet the sales goal
expectation of Seller by the last day of February of the following calendar year
Buyer will waive all exclusivity rights to the distribution of Seller’s
POST-TRANSMISSION HYBRID DRIVE SYSTEM.     D.   In the event that Seller
determines that the forecasted volumes by Buyer can not be supplied in a timely
fashion, Seller agrees to inform Buyer immediately of the situation. Seller and
Buyer agree to negotiate in good faith and determine a viable solution to
Buyer’s product demand. If after the negotiation process is determined that
Seller can not meet Buyer’s product demand or it’s forecast Seller will waive
all exclusivity rights as a supplier of POST-TRANSMISSION HYBRID DRIVE SYSTEMS
and Buyer will replace at it’s discretion Seller’s POST-TRANSMISSION HYBRID
DRIVE SYSTEM with a competitive product. Increased cost to be paid by Seller for
substitute products.

11. TOOLING

  A.   Unless otherwise agreed to in writing, Seller shall furnish at its own
expense, keep in good condition, and replace when necessary, all dies, tools,
gauges, fixtures, and

     
(NAVISTAR LOGO) [f42759x4100203.gif]
  Date of revision: March 27, 2008 – Confidential Document
 
  Effective 1/24/07

9



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement

      patterns necessary for the production of the Products ordered. All
tooling, jigs, fixtures and associated manufacturing equipment necessary for the
successful production and testing of the Products for which Buyer pays Seller in
full will remain the exclusive property of Buyer, and Seller assumes all
liability for any loss, damage or shortage and/or for Seller’s failure to return
such property, including equipment, to Buyer upon request. The tooling which is
owned by Buyer and maintained by Seller shall be in accordance with the terms of
the attached Tooling and Bailment Agreement. Seller shall promptly notify Buyer
of any such loss, damage or shortage. Such tooling items must be identified and
labeled as “Owned By International”. Furthermore, all tooling owned by Buyer
shall be used exclusively for the manufacture of Products for Buyer. Seller will
perform normal maintenance, at Seller’s expense, for the duration of this
Agreement.     B.   Tooling developed for the production of the Products will
conform to Buyer’s product development guidelines. It is expected that Seller
will exercise due care and judgment in the design, specification, sourcing,
building, and supervision of building, of all tooling in such a way to maximize
production efficiency and minimize cost. Seller will analyze domestic and
overseas placement of tooling using various cost, part and tooling design, and
timing requirements. In those instances where Buyer has an obligation to pay for
tooling costs, Buyer will pay Seller only for those costs deemed to be globally
competitive in cost and quality by Buyer. Seller shall submit all tools for
inspection and review by Buyer in accordance with AIAG (Automotive Industry
Action Group) Publication, Production Part Approval Process, prior to Buyer
making payment for same. Buyer may, at its option, see detailed tooling
documents, invoices and/or tooling orders prior to issuing its approval for
payment of tooling. Tooling costs may be shared with Seller or amortized as
mutually agreed upon by both parties in writing. If Seller pays for tooling and
amortizes cost to Buyer as described in the attached Amortization Agreement,
upon completion of amortization Buyer shall have the option to purchase all such
tooling from Seller for the price of one dollar ($1.00).

12. PRODUCT IMPROVEMENTS / COST REDUCTION

  A.   Seller and Buyer are committed to an active product cost reduction
program. Any Buyer-initiated cost savings resulting from product improvements
and/or design changes shall be credited *** to Buyer after funding the total
cost of initial tooling investment. Any Seller initiated or mutually developed
cost savings resulting from product/process improvements and/or design changes
shall be shared *** with Buyer after funding total cost of initial tooling
investment.     B.   COMPASS/IdeaStream Credits. Seller will provide ***
COMPASS/IdeaStream credit per calendar year, beginning November, 1, 2008. All
ideas must be credited by October 31st of each calendar year in order to qualify
for the *** savings. Seller hereby agrees that it will follow COMPASS/IdeaStream
guidelines set forth in the International Supplier Network website,
http://www.internationalsupplier.com/, for what constitutes an acceptable idea
submission.

     
(NAVISTAR LOGO) [f42759x4100203.gif]
  Date of revision: March 27, 2008 – Confidential Document
 
  Effective 1/24/07

 

***   CONFIDENTIAL TREATMENT REQUESTED

10



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
13. FORCED SELLER CHANGES, OBSOLESCENCE, AND NEW PRODUCTS

  A.   Seller shall not discontinue any Product(s) without written agreement
from Buyer. Buyer will work in good faith with Seller to accept reasonable
requests.     B.   Seller shall provide Buyer *** advance warning of changes
that will result in changes to Buyer’s cost, part numbers, or production
processes. Changes that have a negative impact on the Buyer’s total installed
cost may only be implemented with prior written agreement from Buyer.     C.  
When Seller introduces Products intended to replace those Product(s) already
purchased by Buyer, those Products will be priced to have a total installed cost
equal to or lower than the Products they replace. As replacement Products are
introduced, all terms and conditions described in this Agreement, including
price reductions, freight terms and rebates, will apply to the replacement
Products on the dates set forth in this Agreement.     D.   When Seller seeks to
introduce new Products to Buyer that are not replacement Products, Buyer and
Seller will negotiate in good faith to implement a competitive price. As new
Products are introduced, all price reductions, freight terms, and rebates
described in this Agreement will apply to the new Products on the dates
specified in this Agreement.

14. PRODUCT REGULATORY COMPLIANCE

  A.   Components or systems purchased from Seller that have specific government
regulatory performance requirements will require Seller to provide evidence of
compliance satisfactory to Buyer and the applicable governmental regulatory
authority, in the form of a test report and/or engineering analysis, validating
conformance to those specific requirements.     B.   Seller must provide the
same evidence of compliance whenever a change is made to a particular component
or system that affects the performance of that component or system in relation
to a specific government regulatory performance requirement.     C.   Seller
must provide an annual “Letter of Conformance” as required by Buyer.

15. PRICING, QUANTITY, REBATE AND FREIGHT DISPUTES

  A.   All pricing, quantity, and freight debits, and rebate disputes between
Buyer and Seller that Seller wishes to contest must be communicated in writing
by Seller to the Buyer within six (6) months of the date Seller ships the
Product to Buyer. For quantity disputes, Seller must provide a copy of the
relevant proof of delivery (“POD”) that is stamped with the Buyer’s receipt
number, and the bill of lading (“BOL”) number.     B.   Seller must provide
ninety (90) days written notice to Buyer of any intention to stop shipment of
Products as a result of a dispute set forth above.

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 –
Confidential Document
Effective 1/24/07

 

***   CONFIDENTIAL TREATMENT REQUESTED

11



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
16. INSPECTION OF PRODUCTS

      All Products shall be received subject to Buyer’s inspection and/or
rejection. Defective Products or Products not in accordance with Buyer’s
specifications will be held for Seller’s instructions and at Seller’s risk, and,
if Seller so directs, will be returned at Seller’s expense. Payment for Products
prior to inspection shall not constitute an acceptance thereof. Returned
Products will be deducted from total shipments.

17. TRANSACTION SUPPORT

  A.   Seller and Buyer understand that in the commercial vehicle and bus
industries, suppliers are often required to provide incentives, extended
warranties, or rebates to truck end-customers and/or dealers to persuade the
customer and/or dealer to specify the supplier’s product(s) in lieu of
competitive supplier products, which practice is defined as “Transaction
Support”. Transaction Support is paid by the Seller using several approaches,
including 1) through the bus OEM, 2) through the OEM dealer, and/or 3) directly
to the end-customer.     B.   Seller and Buyer also understand that Customers
typically interpret Transaction Support to be a commitment between the product
supplier and the Customer that is independent of which bus OEM brand the
Customer selects for their purchase.     C.   Seller understands Customer’s
strategic preference for other bus components that may not include Seller’s
Product offering.     D.   If Seller provides Transaction Support to a Customer
for multiple components when ordering a competitor’s vehicle, and Buyer does not
wish to include all of Seller’s components in a proposal to the Customer, then
Seller will offer the same or dollar-value adjusted Transaction Support to the
Customer when ordering vehicles supplied by the Buyer with less than all of the
multiple components in question. For example, if Seller offers a Customer a $500
rebate for ordering a vehicle from Brand A that includes Seller’s Product A, B,
and C, and Buyer does not offer Seller’s Product C to this Customer, then the
Seller will offer such Customer a $500 rebate for ordering a vehicle from Buyer
or will adjust the rebate to reflect the reduction in dollar value for the
exclusion of Product C.

SELLER PERFORMANCE
18. PERFORMANCE ACHIEVEMENT

      Seller is required to meet all cost, performance, delivery, reliability,
quality and technology requirements, and documentation thereof, as specified in
this Agreement. Buyer’s plants, Parts Distribution Centers or Supply Manager
will communicate non-conformances directly to Seller with requests for
corrective actions. These corrective actions must be performed in a timely
manner and the issues corrected to the reporting location’s satisfaction. All
non-conformances will be subject to the minimum charges as detailed in
Appendix B – NON-CONFORMANCE CHARGE SCHEDULE.

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 –
Confidential Document
Effective 1/24/07

12



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
19. KEEP COMPETITIVE AGREEMENT

      Buyer and Seller recognize that continuing to be competitive in price,
performance, delivery, reliability, quality and technology is essential for this
Agreement. If Buyer reasonably demonstrates to Seller that any Product is not a
competitive value in price, performance, delivery, reliability, technology or
quality with other equivalent products of equivalent value, production, usage or
availability in the world, then Seller agrees to provide an action plan and
timetable within sixty (60) days of such demonstration to cure the deficiency to
Buyer’s satisfaction. If the plan fails to cure the deficiency within the agreed
upon timetable, then Buyer may at its option withdraw the non-competitive
Product(s) from this Agreement and serve notice to terminate the obligations of
the parties under this Agreement with respect thereto, effective upon the date
specified by Buyer in such notice. Buyer agrees that prior to exercising its
option, it will consider, in good faith, any proposal by Seller to correct the
deficiency.

20. SUPPLY FAILURE

      In the event of a partial failure of Seller’s sources of supply for the
Products purchased, Seller will first meet all of Buyer’s requirements hereunder
prior to any allocation among customers under Section 2-615 of the Uniform
Commercial Code.

21. LATE DELIVERY CHARGES

      If Buyer determines that Seller’s deliveries are so far behind a given
schedule that Buyer requests express shipments, Seller will pay the express
charges. If Seller’s deliveries are so far behind a given schedule that the
Buyer is compelled to use material not according to Buyer’s specification, or at
a higher cost, the Seller will pay whatever additional costs, expenses, losses,
or damages Buyer sustains.

22. ASSURANCE OF PERFORMANCE

      If Buyer reasonably deems itself insecure with respect to Seller’s ongoing
performance, whether due to Seller’s financial capacity or otherwise, Buyer may
demand that Seller provide assurance of future performance to Buyer within five
(5) days of the demand. This assurance may be in any security acceptable to
Buyer, including but not limited to, collateral consisting of cash, letter(s) of
credit, surety bond, parent guaranty, or lender releases. This security shall be
in an amount satisfactory to Buyer and shall also be sufficient to offset costs
and expenses incurred or reasonably expected to be incurred by Buyer in securing
for itself completion of the project or other performance due from Seller. Buyer
reserves its right to any other remedies allowed in law or equity. Failure to
provide the requested performance assurance within the stated period shall
constitute a default of this Agreement, and Buyer shall be free to procure
Product from an alternate source and/or cancel this Agreement in its discretion
immediately upon expiration of the time specified for delivery of the requested
performance assurance.

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 –
Confidential Document
Effective 1/24/07

13



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
23. REIMBURSEMENT FOR NON-PERFORMANCE BY SELLER

  A.   Seller acknowledges that Buyer requires on-time delivery in order to
operate its plants and parts distribution centers. The parties further
acknowledge that the precise amount of Losses (as defined in Article 45 —
INDEMNIFICATION) which Buyer would sustain in the event Seller were to fail to
make timely or conforming deliveries of Products would be difficult to
determine. Therefore, the parties agree that Seller shall be responsible for any
and all actual, consequential or incidental Losses resulting from Seller’s
failure to make timely or conforming deliveries of Products, including, but not
limited to, any costs or expenses Buyer incurs for the correction of Products
assembled out of sequence or for the correction of Products with quality
problems and any costs or expenses Buyer incurs in connection with Buyer’s
assembly line downtime as detailed in Appendix B — NON-CONFORMANCE CHARGE
SCHEDULE. Seller will advise Buyer immediately in writing of any apparent
imminent problem, and the parties will each use their best efforts to avoid any
actual assembly line downtime. In addition, Seller shall not be responsible for
assembly line downtime charges for delinquent delivery resulting from schedule
changes by Buyer or Buyer’s unforeseen manufacturing difficulties. With respect
to Service Parts, Seller shall be responsible for any emergency premium expenses
for “truck down” orders.     B.   Seller shall promptly notify Buyer in writing
of any anticipated labor dispute or labor shortage or any other labor
performance interruption, and Seller shall arrange for advance deliveries or
warehousing, at Buyer’s option and at locations acceptable to Buyer, of a sixty
(60) day supply of Products. Seller agrees to provide Buyer with its plan to
continue production and support Buyer with Product in the event of a labor
dispute, shortage, interruption, or contract expiration ninety (90) days before
such event. Seller also agrees to keep Buyer informed of the status of
negotiations toward renewal of any union contract or agreement. In the event
that a labor dispute, shortage, interruption, or contract expiration occurs and
Seller is unable to provide Buyer Product in accordance with this Agreement,
Buyer may, at its option, and in addition to any other rights Buyer may have,
procure Product from an alternate source. In the event that a labor dispute,
shortage, interruption, or a contract expiration lasts more than sixty (60) days
and Seller is unable to provide Buyer Product in accordance with this Agreement,
Buyer may, at its option, and in addition to any other rights Buyer may have,
terminate this Agreement.     C.   Buyer and Seller agree to the delivery
performance targets, and the associated performance charges, for shipments to
Buyer’s Parts Distribution Centers (PDC’s), contract packagers, and/or freight
forwarders.

24. WARRANTY

  A.   Seller agrees to provide Buyer a two (2) year warranty on Seller’s
POST-TRANSMISSION HYBRID DRIVE SYSTEM. This warranty will cover all Products
mentioned in Appendix A — PRODUCT DESCRIPTION / PRODUCT PRICING SCHEDULE.
Warranty period will start when the vehicle with the installed POST-TRANSMISSION
HYBRID DRIVE SYSTEM is delivered to the end user.

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 –
Confidential Document
Effective 1/24/07

14



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement

  B.   Seller agrees to warrant its Product(s) against defects in design,
materials, or workmanship, or any combination of these. This warranty is subject
to the terms and conditions published in Buyer’s CTS-1100 Warranty Manual in
effect at the time the Seller’s Product(s) is delivered to the end user, or is
installed subsequently as an aftermarket component, whichever is applicable,
subject to Article 25 — REIMBURSEMENT FOR WARRANTY CLAIMS, which follows.     C.
  Seller’s warranty for Service Parts is not covered by 24A. Seller will honor a
12 month warranty on all Service Parts and products mentioned in Appendix D —
SERVICE PARTS.

25. REIMBURSEMENT FOR WARRANTY CLAIMS

  A.   Subject to the terms in Article 24 — WARRANTY above, Seller shall
reimburse Buyer for warranty claim costs determined by Buyer to be the result of
a defect in the Seller’s material, design, and/or workmanship as follows:

  i.   Material costs at the Seller’s selling price (Seller to Buyer’s Service
Parts Organization); plus     ii.   Buyer’s Handling Allowance (Buyer to Dealer)
in effect at the time of failure (currently, dealer net price times ***; plus  
  iii.   Dealer’s approved labor rate at the time of failure times the
appropriate Standard Repair Time as published in Buyer’s current CTS-1200 and
current S-00025 Warranty Time Schedule Manual or mutually agreed to time if no
SRT is published; plus     iv.   Freight charges associated with the delivery of
replacement parts; plus     v.   Freight and processing cost incurred by Buyer
due to Seller’s requirement to have failed material returned; plus     vi.  
Charges associated with the purchase of parts outside of Buyer’s distribution
system, and/or repairs made by subcontractors; plus     vii.   Cost of repairs
of any damage to other components caused by Seller’s defective parts.

  B.   In the event that a Product fails at an extraordinary rate and results in
Buyer issuing an Authorized Field Change or a Safety Recall, Seller will
reimburse Buyer for reasonable expenses associated with administering the
Authorized Field Change or Safety Recall in addition to the reimbursement as
specified in Article 25-A-iii – REIMBURSEMENT FOR WARRANTY CLAIMS above.     C.
  If Buyer agrees to reimburse a Customer for product failures beyond the
warranty period or terms in order to show good will and maintain customer
satisfaction, Seller agrees to negotiate in good faith with Buyer regarding
reimbursement for these expenses to Buyer on a case-by-case basis.     D.  
Seller will issue credit within sixty (60) days of the time that the claim is
presented by the Buyer. If Seller fails to do so the Buyer has the right to
debit the Seller’s account.

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 –
Confidential Document
Effective 1/24/07

 

***   CONFIDENTIAL TREATMENT REQUESTED

15



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement

  E.   If the Seller disputes its responsibility for a claim it must do so in
writing within sixty (60) days of notice of such claim and provide details to
support such denial.

26. FINANCIAL VIABILITY

      Buyer will not award any new or additional business to Seller without
evidence of the Seller’s financial viability, including, without limitation,
being provided with its most current audited financial statements and all of
Seller’s monthly and quarterly unaudited financial statements since its last
audit. All financial information will be promptly provided to the Buyer upon
request.

27. AUDIT RIGHTS

      In order to assess Seller’s compliance with the terms and conditions of
this Agreement, Seller shall permit Buyer and its authorized representatives,
including its accountants and attorneys (and Seller shall obtain a similar right
from permitted subcontractors), reasonable access to all of Seller’s books and
records pertaining to the performance of this Agreement, wherever such books and
records may be located and shall also grant Buyer and its representatives
reasonable access to the Seller’s business and operations personnel involved in
the performance of this Agreement.

28. NAFTA DOCUMENTATION

  A.   Seller will provide to Buyer annually, by the specified due date, an
accurate and complete North American Free Trade Agreement (“NAFTA”) Certificate
of Origin for those Products by part number that qualify for NAFTA and an
accurate and complete Country of Origin Affidavit for all Products by part
number. The NAFTA Certificate of Origin must be completed in accordance with
regulations published by the U.S. Department of the Treasury in 19 C.F.R. Sec.
181.11 et seq. and any amendments thereto, and in accordance with Buyer’s NAFTA
Policy included in the Customs Invoicing Instructions (International document
PR-38) available on the Buyer’s supplier website
http://www.internationalsupplier.com/. In the event that Seller fails to comply
with this requirement, Buyer reserves the right to assess a *** non-compliance
per Product part number charge.     B.   In addition to the NAFTA Certificates
of Origin or Country of Origin Affidavits mentioned above, the Seller will
provide to the Buyer any requested supplemental part content and functionality
information in relation to import or export operations, which may or may not be
directly related to NAFTA.

29. SUPPLIER DIVERSITY PROGRAM

      Seller agrees to utilize “Small Disadvantaged-Owned Business Concerns,
Minority-Owned Business Concerns, Women-Owned Business Concerns, Veteran-Owned
Business Concerns, Service Disabled-Owned Business Concerns, and Hubzone-Located
Business Concerns” as required by Federal Laws 97-507, 99-661, and 103-355.
Buyer’s policy states that all suppliers receiving contracts from Buyer in
excess of five-hundred thousand dollars ($500,000), except small business
concerns defined above,

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 –
Confidential Document
Effective 1/24/07

 

***   CONFIDENTIAL TREATMENT REQUESTED

16



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement

      will set a 5% minimum spending goal to further subcontract with Small
Disadvantaged-Owned Business Concerns; will set a 5% minimum spending goal to
further subcontract with Minority-Owned Business Concerns; will set a 5% minimum
spending goal to further subcontract with Women-Owned Business Concerns; and
will set a 3% minimum spending goal to further subcontract with Veteran-Owned
Business Concerns, Service Disabled-Owned Business Concerns, and Hubzone-Located
Business Concerns commensurate with the Seller’s sales to the Buyer. The Seller
further agrees to submit an annual written plan to Buyer by August 31st
outlining how the above stated goals will be achieved. Reference is hereby made
to the Supplier Diversity section of Buyer’s supplier website for goal details
at http://www.internationalsupplier.com/.

30. VALUE SELLING

      Buyer has a Brand Promise which is “INTERNATIONAL listens, understands,
and delivers the best ways to move our Customers ahead. On the road and in their
business.” Seller is required to provide a value statement to the Buyer upon
request. The value statement should describe the value to the Buyer’s Customers
that the Seller’s Product provides over their competitor’s product.

ENGINEERING/TECHNICAL SUPPORT
31. GENERAL

      Seller will provide at no additional cost to Buyer such design and design
qualification assistance, manufacturing assistance, technical, service parts and
field support as required by Buyer.

32. COMPLIANCE WITH CONTROLLED REVISIONS OF ENGINEERING SPECIFICATIONS

      In addition to the requirements set forth in Article 33 — ENGINEERING
SPECIFICATION AND PRODUCT COMPLIANCE, Seller must assure that Products comply
with the most current controlled revisions of Buyer’s Engineering Material
Specifications (“CEMS”), Truck Material Specification (“TMS”), or Engineering
Standard Parts as defined in Statements of Work (“SOW”), Specification
Transmittals, prints, models, and math data. Information Handling Services Inc.,
or other firm identified by Buyer, shall be the sole source for controlled
copies of the foregoing documents and Seller is responsible for ensuring that it
obtains controlled copies for the duration of the term of this Agreement in
order to assure compliance with the most current documents.

33. ENGINEERING SPECIFICATION AND PRODUCT COMPLIANCE

  A.   TRUCK GENERAL REQUIREMENTS. Seller must do the following:

  i.   Meet requirements as defined in Statements of Work (“SOW”), Specification
Transmittals, prints, models, and math data.

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 –
Confidential Document
Effective 1/24/07

17



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement

  ii.   Assure that Wiring System Sellers are capable of supplying and receiving
CAD data in NDP, with the ability to transition to a Saber/Unigraphics (“UG”)
based CAD system in conjunction with Buyer.     iii.   Supply Unigraphics
(UG) compatible 3D engineering CAD data and drawings. Reference Article 34 —
TRUCK ENGINEERING CAD/CAM SUPPLIER DESIGN DATA REQUIREMENTS.     iv.   Have the
capability of and use electronic data exchange for engineering and CAD data
throughout the life of the development program and for production maintenance.  
  v.   Use quality tools where warranted in the development of Buyer components,
such as, but not limited to, FEA (Finite Element Analysis), DVP&R’s (Design
Verification Plans and Reports), DFMEA (Design Failure Mode and Effects
Analysis), PFMEA (Process Failure Mode and Effects Analysis), and must provide
raw data, test reports, and detailed FMVSS Compliance reports for all tests as
needed.     vi.   Provide on-site supplier engineers during the Product
Development Process if requested by Buyer’s engineers.     vii.   Have
production intent prototype parts development capability.

  B.   ENGINE SYSTEMS AND COMPONENTS. Seller must do the following:

  i.   Seller must use an organized cross functional Program Management Process
with defined deliverables and timing as well as status reporting that meet the
requirements of Buyer’s engineering defined product development process (Quality
Value Planning Process — QVPP for Engine or Product Development Process — PDP
for truck).     ii.   All Seller processes from prototype through production
release must be in compliance with the principles of Advanced Product Quality
Planning - APQP -as defined in the manual published by AIAG and preferably
validated by QS-9000 certification.     iii.   Seller must assign a program
manager to insure resource availability for early involvement in the design
process (simultaneous engineering).     iv.   Seller must provide prototypes as
a part of their commitment and rapid prototyping capability, either developed in
house or with a qualified partner.     v.   Seller who provides strategic
technology components or assemblies must provide product definition in the form
of 3D solid models and 2 D drawing documentation in Buyer’s native I-Deas
CAD/CAM/CAE system format (no translations). Seller who provides non-strategic
components or assemblies is also required to provide the product definition in
the form of 3D solid models and 2D drawing documentation, however, alternative
CAD/CAM/CAE systems can be employed provided that Seller provides a format which
is compatible with I-Deas and with prior written approval from Buyer’s
engineering. Commodity components and assemblies are excluded from this
requirement.     vi.   Seller is required to employ bi-directional data transfer
of CAD/CAM/CAE product definition data via FTP site-to-site communication. All
other engineering and program support documentation (Program Management APQP
deliverables) are required to utilize a bi-directional transfer via either
Internet / FTP communication schemes. All data transferred between Buyer and the
Seller must be encrypted with a methodology approved by Buyer’s Information
Technology Group. All FTP communication must be via Buyer’s FTP site.

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 –
Confidential Document
Effective 1/24/07

18



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement

  C.   SERVICE PARTS. Seller must do the following:

  i.   Seller must furnish, at Buyer’s request, bills of materials,
specifications and drawings regarding components and subassemblies associated
with complete parts and assemblies supplied for Buyer’s production requirements.

34. TRUCK ENGINEERING CAD/CAM SUPPLIER DESIGN DATA REQUIREMENTS

      Buyer requires that Seller adhere to acceptable levels of CAD/CAM data as
outlined in Buyer document TEM-PR-7.03 and is deemed part of this Agreement.

35. ELECTRONIC DATA INTERCHANGE (EDI) TRANSACTION REQUIREMENTS
Buyer recognizes that Seller’s currently does not support EDI transactions.
Buyer will exempt Seller of supporting EDI transactions until Seller’s sales to
Buyer reach an accumulated volume of one hundred and fifty
(150) POST-TRANSMISSION HYBRID DRIVE SYSTEMS units per year. Seller will then
comply with Buyer’s EDI transaction requirements which follow.

  A.   Buyer requires that all EDI transactions with trading partners will be
communicated utilizing ANSI X 12 standards and AIAG implementation guidelines.
The following table summarizes the transaction requirements for Buyer’s Truck,
Engine and Service Parts business units. Please be reminded that as business
needs and conditions change, this set of required transactions will be modified
accordingly.

                  EDI                 TRANSACTION   PURPOSE   TRUCK   ENGINE  
SERVICE PARTS
830
  Materials Release   All Suppliers   All Suppliers   All Suppliers *
 
               
862
  Shipment Authorization   Selected Suppliers   Selected Suppliers   Selected
Suppliers
 
               
866
  Sequenced Components   Selected Suppliers        
 
               
856
  Shipment Notification   All Suppliers   All Suppliers   All Suppliers
 
               
824
  Applications Advice   All Suppliers   All Suppliers   All Suppliers
 
               
861
  Receiving Advice   All Suppliers        
 
               
846
  Inventory Advice       All Suppliers    
 
               
864
  Text Messages   All Suppliers        
 
               
997
  Functional Acknowledgment   All Suppliers   All Suppliers   All Suppliers
 
               
850
  Purchase Order   Selected Suppliers   Selected Suppliers   All Suppliers
 
               
860
  Purchase Order Change   Selected Suppliers   Selected Suppliers   All
Suppliers
 
               
810
  Invoice   Selected Suppliers       Selected Suppliers
 
               
820
  Remittance Advice   Selected Suppliers   Selected Suppliers   Selected
Suppliers

 

*   For Service Parts, the 830 is a planning document only, to be used solely
for forecasting, not shipping, purposes.

  B.   Buyer and its suppliers share the challenges of continuously rising
Customer expectations and an increased demand for speed and agility in all
business processes. In recognition of these challenges, the following
requirements have been developed to

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 –
Confidential Document
Effective 1/24/07

19



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement

      streamline EDI activities while delivering the highest standards of
process quality and business flexibility. For purposes of clarity, these
requirements have been grouped into three categories: Implementation, Production
and General. Seller must:

  i.   Implementation.

  a.   Implement all Buyer required transactions for all plants in the
applicable Buyer business unit within thirty (30) days of first contact by Buyer
or its designated enabling service.     b.   Eliminate testing for location
changes, where the supplier is currently doing that transaction with Buyer.    
c.   Implement location changes for all current transactions within seventy- two
(72) hours of first contact by Buyer.

  ii.   Production.

  a.   Trade all required transactions in a “productionized” flow that
eliminates all manual intervention by Buyer in the underlying business
processes.     b.   Access mailboxes minimum daily to retrieve 830, 846, 862,
850 and 860 transactions, and at 45-minute intervals to retrieve 866
transactions.     c.   Send 997 transactions to acknowledge all transactions
received from Buyer.     d.   Review all 997 transactions received from Buyer to
timely identify and correct errors related to the 856 transaction at the
translation level.     e.   Comply with all requirements pertaining to the
‘receiving suite’ of transactions, which include timely transmission of accurate
856 transactions and timely processing / acknowledging 824 transactions.     f.
  Communicate any systems downtime affecting 856 transmission to the appropriate
Buyer’s EDI Coordinator.

  iii.   General.

      Provide current EDI contact information to Buyer at
mailto:edi.hotline@nav-international.com.

  C.   Due to Buyer’s high level of EDI to application integration, any manual
processing introduces excess cost, time, complexity and opportunity for error.
As a result, Buyer reserves the right to impose charges for non-compliance to
EDI requirements, as follows:

  i.   Failure to meet implementation requirements in Articles 35-B-i-a and
35-B-i-b — EDI TRANSACTION REQUIREMENTS above will result in a charge of *** per
day past the specified timeframe until implementation status is achieved.    
ii.   Failure to meet production requirements highlighted in Articles 35-B-ii-a
and 35-B-ii-e — EDI TRANSACTION REQUIREMENTS above will result in a charge of
*** per occurrence.

36. INFORMATION TECHNOLOGY

  A.   Seller attests to information technology capability that enables them to
electronically access Buyer via the International Supplier Network (“ISN”)
website: http://www.internationalsupplier.com/.     B.   Seller agrees to
participate in any and all systems made available via ISN within sixty (60) days
of notice of availability. This includes but is not limited to current systems

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 –
Confidential Document
Effective 1/24/07

 

***   CONFIDENTIAL TREATMENT REQUESTED

20



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
such as eSPEC, (electronic RFQ) and COMPASS, or planned systems such as eQuote
(electronic quote), collaborative design tools, supplier profile, etc.

37.   QUALITY REGISTRATION

All suppliers to Buyer are required to be registered to QS-9000 Quality Systems
Requirements and as modified from time to time. Buyer will also accept ISO
9000:2000 or TS-16949 registration as long as the Seller can also fulfill all
AIAG PPAP (Production Part Approval Process) documentation and approval
requirements. Seller must maintain its certification with an accredited
registrar and must furnish copies of registration certificates to the Buyer’s
Supply Manager upon request.
LEGAL/REGULATORY

38.   COMPLIANCE WITH LAWS AND REGULATIONS

Seller agrees that all materials, supplies, articles, or equipment to be
manufactured or furnished hereunder will be produced in compliance with all
applicable laws including, but not limited to, the Fair Labor Standards Act. If
this Agreement exceeds $10,000 and is otherwise subject to the Walsh-Healey
Public Contracts Act, Seller also agrees that all materials, supplies, articles,
or equipment to be manufactured or furnished hereunder will be produced in
compliance with that Act.

39.   NON-COMPLIANCE CHARGES

Any instance of Seller’s exception to or non-compliance with any of the
requirements set forth in this Agreement will result in a standard
non-negotiable and non-reversible charge back per occurrence. See Appendix B -
NON-CONFORMANCE CHARGE SCHEDULE for specific non-compliance charges.

40.   MATERIAL SAFETY DATA SHEETS (MSDS)/SUBSTANCE RESTRICTIONS

  A.   Seller shall properly classify, describe, package, mark, label and
provide Material Safety Data Sheets (“MSDS”) for approval by Buyer prior to the
initial shipment of all Products, provide a new MSDS each time there are any
changes to the Product that affect the MSDS, and provide an updated MSDS every
three years commencing with the effective date of this Agreement. Seller will
defend, indemnify and hold harmless Buyer from any claims, penalties, or damages
incurred by Buyer as a result of any Product received from Seller not in
agreement with the current MSDS provided to Buyer.     B.   Seller is expected
to eliminate lead (“Pb”) unless required by Buyer’s specification, mercury
(“Hg”), cadmium (“Cd”) and hexa-valent chromium (“Cr VI”) from its Products.
Seller will provide written notification of its action plans to Buyer to
eliminate these four heavy metals from its Products within six (6) months of the
signing of this Agreement.

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 —
Confidential Document
Effective 1/24/07

21



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement

  C.   If the Seller’s parts are subsequently incorporated into Buyer’s
Customers’ products, and if these Customers have specific material and/or
substance reporting and management requirements, Buyer will cascade these
requirements down to Seller and expects Seller to further cascade the
requirements down to its sub-tier suppliers. Seller has to achieve the specific
material and/or substance reporting and management requirements as part of the
Production Part Approval Process (PPAP). Any changes in the use of substances or
concentrations of the substances as a result of engineering changes requires
pre-approval from Buyer and may require re-approval of the PPAP process.

41.   NON-DISCRIMINATION

If this Agreement is subject to Executive Order 11246 pertaining to
non-discrimination and non-segregation, Seller certifies that it (1) is in
compliance with Sec. 202 of Executive Order 11246, as amended by Executive Order
11375, and subsequent Executive Orders and the Rules and Regulations set forth
by the Secretary of Labor in effect as of the date of this order; (2) does not
and will not provide or maintain at any of its establishments, nor permit its
employees to perform their services at any location under its control where
there are maintained segregated facilities; and (3) agrees that a breach of this
Certification violates the Equal Employment clause of Executive Order 11246.
“Segregated Facilities” means facilities which are in fact segregated on a basis
of race, color, creed, religion or national origin. Seller agrees to (1) obtain
an identical certification from proposed subcontractors prior to the award of
subcontracts exceeding $10,000 which are not exempt from the provisions of the
Equal Opportunity clause, and (2) maintain such certifications in its files. The
charge for making a false representation is prescribed under 18 U.S.C. 1001 and
any such false representation shall be a material breach of this Agreement.

42.   VETERANS’ READJUSTMENT ASSISTANCE ACT

Seller agrees to comply with Section 503 of the Rehabilitation Act, the Vietnam
Era Veterans’ Readjustment Assistance Act (38 U.S.C. 4212) and implementing
regulations set forth by the Secretary of Labor as are applicable.

43.   GOVERNMENTAL REQUIREMENTS

Seller agrees to comply with all applicable statutes, regulations, laws and
other Government requirements, including but not limited to, 48 C.F.R. Sections
52.219-8 (Utilization of Small Business Concerns), 52.222-26 (Equal Employment
Opportunity), 52.222-35 (Equal Opportunity for Special Disabled Veterans,
Veterans of the Vietnam Era, and Other Eligible Veterans), 52.222-36
(Affirmative Action for Workers with Disabilities), 52.222-39 (Notification of
Employee Rights Concerning Payment of Union Dues or Fees), 52.222-41 (Service
Contract Act of 1965) and 52.247-64 (Preference for Privately Owned U.S.- Flag
Commercial Vessels). The term “Contractor” and similar terms used in such FAR
provisions shall be construed to mean Seller for the purposes of this Agreement.

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 —
Confidential Document
Effective 1/24/07

22



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement

44.   DIRECT PAYMENTS

Buyer reserves the right to make payments directly to subcontractors, agents and
other entities whose efforts have been obtained by Seller in the fulfillment of
this Agreement if Seller becomes unable for any reason to timely compensate them
or to meet its debt obligations. In addition, Buyer reserves the right to make
payments directly to bankruptcy courts, trustees in bankruptcy or receivers, as
it deems necessary. Any amounts paid by Buyer to the entities or persons listed
in this paragraph other then Seller plus legal expenses incurred will be
subtracted from any amounts owed to Seller under this Agreement. If Buyer makes
direct payments to subcontractors or others as set out in this Article, Seller
waives any right to further recompenses from Buyer for the work completed by
these entities. Buyer reserves its right to any other remedies allowed in law or
equity.

45.   INDEMNIFICATION

  A.   Indemnification by Seller. Seller agrees to protect, defend, hold
harmless and indemnify Buyer, its officers, directors, dealers, employees,
agents and affiliates, against all claims, actions, suits, proceedings, demands
(collectively, “Claims”), including all liabilities, losses, costs, expenses
(including all legal costs and expenses) and all judgments, settlements and
judicially or administratively imposed damages (including all consequential
damages) (collectively with Claims, “Losses”), resulting from or arising or
related to:

  i.   Any breach or violation of Seller’s representations, covenants or
agreements under this Agreement;     ii.   Any alleged negligence, gross
negligence, recklessness, willful misconduct or fraud on the part of Seller
and/or its Affiliates or any employee, subcontractor or agent of theirs related
to this Agreement, or;     iii.   Any property damage or personal injury,
including death, attributed to, in whole or in part, a defect in the design,
materials, or workmanship of Seller’s Products or occurring in connection with
the manufacture of such Seller’s
Products.

  B.   Indemnification by Buyer. Buyer agrees to protect, defend, and hold
harmless, and indemnify Seller, its officers, directors, employees, agents, and
affiliates, against all Losses, resulting or arising from or related to:

  i.   Any breach or violation of Buyer’s representations, covenants or
agreements under this Agreement;     ii.   Any alleged negligence, gross
negligence, recklessness, willful misconduct or fraud on the part of Buyer
and/or its Affiliates or any employee, subcontractor or agent of theirs related
to this Agreement, or;     iii.   Any property damage or personal injury,
including death, attributed to, in whole or in part, Buyer’s negligent
installation or use, or both, of Seller’s Products.

  C.   Intellectual Property Indemnity. Seller agrees to defend, at its sole
expense, any Claim against Buyer, Buyer’s Customers, or either of their
officers, directors, employees, agents and affiliates based on an assertion or
Claim that any Product furnished by

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 —
Confidential Document
Effective 1/24/07

23



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
Seller to Buyer hereunder or the use or sale by Buyer or its Customers in the
manner contemplated by this Agreement infringes any patent or copyright or other
intellectual property right or is a wrongful use of third-party trade secret or
proprietary information, and further agrees to indemnify and hold Buyer harmless
from any Losses, including attorneys’ fees, settlements associated with said
Claim, or any Losses, including attorneys’ fees or costs, finally awarded in any
such Claim. If the use or sale of any Product furnished pursuant to this
Agreement is enjoined as a result of such Claim, Seller, at its option and at no
expense to Buyer, shall obtain for Buyer and its Customers the right to use and
sell the Product(s) or shall substitute an equivalent product(s) acceptable to
Buyer and extend this indemnity thereto. This indemnity does not extend to any
Claim based on any infringement of any patent by the combination of Product(s)
furnished by Seller with other components added thereto by Buyer, except when
the Product(s) is a material part of the invention of an asserted patent and the
components furnished by Buyer to complete the claimed combination, such as an
engine, sensor, or vehicle frame are not novel within the meaning of the patent
or are specified or approved by Seller. This indemnity does not extend to any
infringement or alleged infringement arising solely out of Seller’s compliance
with Buyer-required specifications, designs, or instructions that (i) are
created solely by Buyer and (ii) are thereafter furnished to Seller in writing.

  D.   Collaborative Efforts. In the event that a Claim should be made based
upon a design defect and the design was a collaborative effort, Seller and Buyer
shall cooperate fully in the defense of this matter, sharing in all Losses
related to such Claim, provided each party will contribute to the aggregate
Losses arising from such Claim in a proportion reflecting to the relative and
comparative responsibilities of the parties for such Losses, as well as any
other relevant equitable considerations.     E.   Notice of Indemnification. No
Claim shall be valid unless notice of the matter which may give rise to such
Claim is given in writing by the indemnitee (the “Indemnitee”) to the persons
against whom indemnification may be sought (“Indemnitor”) as soon as reasonably
practicable after such Indemnitee becomes aware of such Claim. Failure of the
Indemnitee to notify the Indemnitor within such notice period shall not relieve
Indemnitor of any liability hereunder, except to the extent the Indemnitor
reasonably demonstrates that the defense of such third party claim is materially
prejudiced by such failure. Such notice shall state that the Indemnitor is
required to indemnify the Indemnitee for a Loss and shall specify the amount of
Loss, if available, and relevant details thereof. The Indemnitor shall notify
Indemnitee within a reasonable time from such notice of its intention to assume
the defense of any such claim, which consent shall not be unreasonably withheld
or delayed.

46.   LIABILITY INSURANCE

During the Initial Term (and Renewal Terms, if any) of this Agreement, Seller
shall maintain at its own expense Commercial General Liability Insurance,
including coverage for products liability and completed operations with limits
of no less than US$ 5,000,000 per occurrence and US$ 5,000,000 general aggregate
for death, bodily injury, and property damage. Buyer retains the right to obtain
an increase in the above stated insurance limits at any time.

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 —
Confidential Document
Effective 1/24/07

24



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
Seller’s liability under this Agreement shall not be limited by the amount of
such insurance coverage and such insurance shall be primary and not contributory
as to other insurance Buyer may have in effect. The above-required policy shall
be written on an “occurrence” basis unless the policy is available only on a
“claims made” basis, in which case such “claims made” insurance coverage shall
be maintained in effect for a period of four (4) years after the termination of
this Agreement.
Seller shall also maintain Workers’ Compensation Insurance per statutory
requirements.
Such policies shall be maintained with an insurer authorized to issue policies
in the United States, which insurers shall be satisfactory to Buyer, and shall
name Buyer as an additional insured with regard to the Commercial General
Liability Insurance. Such policies shall provide that thirty (30) days written
notice shall be given to Buyer prior to cancellation or material changes to the
policies. Any such change, modification or cancellation shall not affect
Seller’s obligation to maintain the insurance coverage set forth above.
As of its execution of this Agreement, Seller shall provide Buyer with a
certificate of insurance evidencing such coverage. Failure to provide such
certificate of insurance shall void this Agreement, at Buyer’s sole option.

47.   REMOVAL OF IDENTITY OF BUYER

At its own expense Seller agrees to destroy or remove to the Buyer’s complete
satisfaction Buyer’s corporate name, addresses, trademarks, patent numbers, and
all other references to Buyer from all Products rejected or canceled by Buyer,
or purchased or produced by Seller in excess of quantities specified by Buyer,
whether such Products are completed or partially completed, delivered, tendered
for delivery, or undelivered, prior to disposition of such Products to parties
other than Buyer, or to destroy such Products. Seller acknowledges that any sale
of Products bearing the Buyer’s trade name and/or trademarks to any person or
entity other than Buyer is an infringement of the Buyer’s proprietary rights in
its trade name and/or trademarks and is an attempt by Seller to “pass off”
products of others as the products of Buyer. Without first obtaining the written
consent of Buyer, Seller agrees that it shall not in any manner make known the
fact that Seller has furnished, or contracted to furnish, Buyer the Products
covered by this Agreement, or use the name of Buyer or any of its trademarks or
trade names in Seller’s advertising or other promotional material.

48.   NEW BUSINESS

Buyer shall negotiate with Seller in good faith with regard to placing new
production business of Buyer with Seller if, in Buyer’s opinion, Seller is
competitive in the areas of price, performance, delivery, reliability,
technology and quality with other manufacturers of any such products. Both Buyer
and Seller shall work together to develop target costs and establish the lowest
possible cost of any new product. Seller agrees to provide all price/cost
submissions with full cost transparency throughout the iterative design process.
Seller shall also specify tooling and production lead times in

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 —
Confidential Document
Effective 1/24/07

25



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
the quotation. Nothing in this Article 48 — NEW BUSINESS shall be construed as
an obligation on the part of Buyer to develop or purchase any products other
than those Products covered by this Agreement.

49.   CONFIDENTIAL INFORMATION / INTELLECTUAL PROPERTY

  A.   During the term of this Agreement, each party hereto may disclose to the
other certain confidential information relating to the manufacturing, sale,
marketing, development or distribution of the Product(s), the application of the
Product(s) by Buyer, processes, trade secrets and business and financial
information and marketing plans of either party as well as confidential
information (which may be in electronic form, as well) resulting from the
performance of this Agreement, including, without limitation, purchase orders,
sales projections, customer lists, designs under development, intellectual
property and know-how. Any such information that is marked or otherwise clearly
identified at the time of disclosure as “confidential” or “proprietary” or any
information which a person would reasonably deem to be confidential information
of the parties under the circumstances shall be considered as “Confidential
Information” for purposes of this Agreement, provided that, if the information
is disclosed orally, a writing identified as “confidential” or “proprietary” and
summarizing the Confidential Information will be provided within thirty
(30) days after disclosure. During the term of this Agreement and for a period
of five (5) years after the expiration or termination of this Agreement, the
receiving party will use its best efforts to prevent the disclosure of such
Confidential Information to third parties and will not use such Confidential
Information for any purpose other than to effectuate the provisions of this
Agreement. “Best efforts” with respect to any Confidential Information means at
least that degree of care normally used by the receiving party to prevent
disclosure to others of its own confidential information of similar importance,
but in no case less than a reasonable degree of care. Notwithstanding the
foregoing, Seller and Buyer agree that Confidential Information shall not
include any information which: (a) is or becomes publicly known through no
wrongful act on the receiving party’s part; or (b) is, at the time of disclosure
under this Agreement, already known to the receiving party without restriction
on disclosure; or (c) is, or subsequently becomes, rightfully and without breach
of this Agreement, in the receiving party’s possession without any obligation
restricting disclosure; or (d) is independently developed by the receiving party
without reference to or use of the Confidential Information; or (e) is disclosed
pursuant to an order of any governmental or judicial authority, after prior
notice to the disclosing party respecting such order, and affording the
disclosing party reasonable cooperation respecting any objections by the
disclosing party to the request for disclosure, including a reasonable
opportunity for the disclosing party to obtain a protective order in respect to
the Confidential Information at the expense of the disclosing party.     B.  
Upon request of the disclosing party at any time, the recipient agrees to return
to the disclosing party or destroy all materials in its possession or control
which contain Confidential Information of the disclosing party, including,
without limitation, documents, drawings, CAD drawings, computer media, models,
prototypes, sketches, designs, and lists furnished by the disclosing party or
accessed by the recipient, including copies thereof made by the recipient, and
to delete from its computers any software, data files, or CAD files containing
Confidential Information furnished by the disclosing party. If materials are
destroyed, an officer of the recipient shall identify

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 —
Confidential Document
Effective 1/24/07

26



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
such materials to the disclosing party and certify that their destruction has
been completed. Notwithstanding the foregoing, each party shall be entitled to
maintain one archival copy of the Confidential Information within its Law
Department or at the office of its General Counsel, such archival copy to be
used solely in connection with resolving claims or disputes between the parties
relating to this Agreement.

  C.   Seller agrees to communicate to Buyer all inventions, discoveries,
computer programs, algorithms, technical data and information resulting under
this Agreement made or conceived by Seller, its employees, contractors or
subcontractors solely or in collaboration with Buyer’s personnel during the term
of the Agreement: and Seller shall execute or cause its employees, contractors
or subcontractors to execute any and all documents which Buyer may deem
necessary to assign or to convey to Buyer or a subsidiary thereof, Buyer’s
successors or assigns, the sole and exclusive right, title and interest in and
to such inventions, discoveries and improvements in any Letters Patent
therefore.     D.   Seller agrees that all drawings, graphics, technical
analyses, models, prototypes, writings, computer programs, algorithms, and other
materials developed under this Agreement are considered to be works for hire and
shall become and remain the property of Buyer. All drawings created under this
Agreement shall be marked “International® Confidential” or “International®
Proprietary” or words to that effect. At the request of Buyer, Seller shall
execute or cause its employees, contractors or subcontractors to execute, any
and all documents which International may deem necessary to assign to
International or a subsidiary thereof, Buyer’s successors or assigns, the sole
and exclusive right to such designs, model, and other materials, as well as to
industrial design registrations, design patents and copyrights related thereto.
    E.   Seller is granted a limited trademark license to use the International
logo and word mark, and any other trademarks owned by International or its
wholly-owned affiliates, International Truck Intellectual Property Company LLC
and International Engine Intellectual Property Company LLC, solely as necessary
to fulfill the terms of this Agreement and for no other purpose. Buyer reserves
the right to review and approve or disapprove all uses of the licensed
trademarks.     F.   This Article 49 — CONFIDENTIAL INFORMATION / INTELLECTUAL
PROPERTY, shall survive the termination or expiration of this Agreement.

50.   TERMINATION

  A.   Termination by Buyer. Buyer shall have the right at any time and for any
reason (without any penalty) to terminate, in whole or in part, this Agreement
or the deliveries specified and the authorizations contained in any shipping
schedule given to the Seller by Buyer, provided the Buyer shall provide the
Seller one hundred and twenty (120) days notice of such termination, whereupon
this Agreement shall automatically terminate immediately after the 120th day.
Upon such termination by Buyer, the Buyer shall have no liability or
responsibility to the Seller for Products completed or partially completed, or
raw materials acquired by the Seller for the purpose of performing this
Agreement, unless the delivery or fabrication of such

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 —
Confidential Document
Effective 1/24/07

27



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
Products or the acquisition of such raw materials were authorized in shipping
schedules delivered to the Seller by the Buyer prior to Buyer’s termination
notice.

  B.   Termination by Seller: At any time during the Initial Term (or any
Renewal Term) of this Agreement should Buyer default in performing any of its
material obligations hereunder, the Seller may give written notice of default
giving the full details thereof. If Buyer fails within thirty (30) days of the
receipt of written notice of default to cure the default, then Seller shall have
the right to terminate this Agreement with regard to the particular Product
materially affected by the default, or if the default materially affects all
Products, Seller shall have the right to terminate this Agreement in its
entirety. The Seller shall give Buyer thirty (30) days written notice from the
determination of the failure to cure the default, whereupon the termination
shall be effective.     C.   Rights and Obligations of Parties. Except as
otherwise provided for herein, the termination of this Agreement for any reason
shall be without prejudice to (without acting as a limitation):

  i.   Either party’s obligations of confidentiality provided for in Article 49
— CONFIDENTIAL INFORMATION / INTELLECTUAL PROPERTY;     ii.   Either party’s
right to receive all payments (including any amounts provided for in Article 5 —
PRICING hereof) accrued hereunder prior to the date of such termination; and    
iii.   Any other remedies which either party may then or thereafter have
hereunder or under law, equity or otherwise.

  D.   Survival. Any termination or expiration of all or part of this Agreement
shall not relieve either party of obligations incurred pursuant to and during
the Initial Term (or any Renewal Term) prior to such termination or expiration
of this Agreement, including but not limited to the warranty provisions set
forth in Article 24 — WARRANTY hereof, the Indemnification provisions of
Article 45 — INDEMNIFICATION hereof, and the Confidential Information provisions
set forth in Article 49 — CONFIDENTIAL INFORMATION / INTELLECTUAL PROPERTY
hereof. Articles 23A — REIMBURSEMENT FOR NON-PERFORMANCE BY SELLER, 24 —
WARRANTY, 25 — REIMBURSEMENT FOR WARRANTY CLAIMS, 39 — NON-COMPLIANCE PENALTIES,
45 — INDEMNIFICATION, 47 — REMOVAL OF IDENTITY OF BUYER, 49 — CONFIDENTIAL
INFORMATION / INTELLECTUAL PROPERTY, 50C and D — TERMINATION, 53 — CHOICE OF
LAW, 54 - CONSENT TO JURISDICTION, 56 — NO LIMITATION OF RIGHTS AND REMEDIES,
and 59 — NOTICES of this Agreement and any other provision, that by its terms is
intended to survive, shall survive any termination or expiration of this
Agreement.

MISCELLANEOUS

51.   ASSIGNMENT OF RIGHTS AND DUTIES

Either party may assign the rights and duties under this Agreement, either in
whole or in part, only with the prior written consent of the other party. No
permitted assignment hereunder shall be deemed effective until the assignee
shall have executed and delivered an instrument in writing reasonably
satisfactory in form and substance to

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 —
Confidential Document
Effective 1/24/07

28



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
the other party pursuant to which the assignee assumes all of the obligations of
the assigning party hereunder. Any purported assignment of this Agreement in
violation of this Article 51 — ASSIGNMENT OF RIGHTS AND DUTIES shall be void.

52.   MODIFICATION AND AMENDMENT OF AGREEMENT

No modifications of, or additions to, the provisions or conditions of this
Agreement (including the Exhibits, Appendices and Schedules hereto) will become
a part of the Agreement until agreed to in writing by the Buyer and Seller. This
Agreement (including the Exhibits, Appendices and Schedules hereto) may not be
amended or modified without the written consent of both Buyer and Seller. For
purpose of clarity, Appendix A — PRODUCT DESCRIPTION may not be amended,
modified or altered without the written consent of Buyer and Seller.
Notwithstanding the foregoing, Buyer may issue addenda to Contracts for the
purposes of modifying the part numbers listed in Appendix A. Such modifications
will constitute a binding amendment unless Seller provides Buyer written notice
of Seller’s objection within thirty days of Seller’s receipt of the addenda.

53.   CHOICE OF LAW

This Agreement shall be governed by and construed under the laws of the State of
Illinois, without giving effect to the choice of law provisions thereof.

54.   CONSENT TO JURISDICTION

All actions, proceedings, claims, counterclaims or cross-complaints in any
action or other proceeding brought by any party hereto against any other party
hereto with respect to any matter arising out of, or in any way connected with
or related to, this Agreement or any portion thereof, whether based upon
contractual, statutory, tortuous or other theories of liability arising out of
or relating to this Agreement, shall be heard and determined in any federal
court sitting in Chicago, Illinois, unless there is no federal court
jurisdiction, in which case the action or proceeding shall be heard and
determined in any state court sitting in Chicago, Illinois, and the parties
hereto hereby irrevocably submit to the jurisdiction of such courts in any such
action or proceeding, IRREVOCABLY AGREE THAT ANY SUCH COURT IS A PROPER VENUE
FOR ANY SUCH ACTION, and irrevocably waive the defense of an inconvenient forum.
Each party irrevocably consents to the service of any and all process in any
such action or proceeding by the mailing of copies of such process to such party
at its address specified in Article 59 — NOTICES. Nothing in this Article 54 —
CONSENT TO JURISDICTION shall affect the right of any party hereto to serve
legal process in any other manner permitted by law.

55.   SEVERABILITY

In the event that any provision of this Agreement or the application thereof to
any party of circumstance shall be finally determined by a court of proper
jurisdiction to be invalid or unenforceable to any extent, then (i) a suitable
and equitable provision shall be substituted therefore in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid and
unenforceable provision, and (ii) the remainder of this Agreement and the
application of such provision to the parties or

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 —
Confidential Document
Effective 1/24/07

29



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
circumstances other than those to which it is held invalid or unenforceable
shall not be affected thereby.

56.   NO LIMITATION OF RIGHTS AND REMEDIES; SPECIFIC PERFORMANCE

The provisions of each Article of this Agreement are not intended to limit any
rights and remedies of the Seller or Buyer at law or in equity. Each of the
parties acknowledges and agrees that the other party would be damaged
irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached.
Accordingly, each of the parties agrees that the other party shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court having jurisdiction over
the parties and the matter (subject to the provisions set forth in Article 54 —
CONSENT TO JURISDICTION above), in addition to other remedy to which they may be
entitled, at law or in equity.

57.   FORCE MAJEURE

  A.   Except as described below, neither party shall be liable for any failure
or delay in the performance of its obligations under this Agreement to the
extent this failure or delay both:

  i.   Is caused by any of the following: acts for war, terrorism, civil riots,
or rebellions; quarantines, embargoes, and other similar unusual governmental
action; extraordinary elements of nature or acts of God; and     ii.   Could not
have been prevented by the non-performing party’s reasonable precautions or
commercially accepted processes (including, but not limited to, implementation
of disaster recovery and business continuity plans in accordance with industry
best practices), or could not reasonably be circumvented by the non-performing
party through the use of substitute services, alternate sources, work-around
plans, or other means by which the requirements of a buyer of products
substantively similar to the product hereunder would be satisfied.

Events meeting both of the above criteria are referred to as “Force Majeure
Events.” The parties expressly acknowledge that Force Majeure Events do not
include vandalism, the regulatory acts of governmental agencies, labor strikes,
lockouts, labor difficulty or the non-performance of third parties or
subcontractors relied on for the delivery of the Product unless such failure or
non-performance by a third party or subcontractor is itself caused by a Force
Majeure Event, as defined above. Upon the occurrence of a Force Majeure Event,
as long as the non-performing party provides the other party written notice of
the Force Majure event within ten (10) days of its occurrence, the
non-performing party shall be excused from any further performance or observance
of the affected obligation(s) for as long as such circumstances prevail, and
such party continues to attempt to recommence performance or observance to the
greatest extent possible without delay.

  B.   Notwithstanding any other provision of this Article, a Force Majeure
Event shall obligate Seller to begin and successfully implement all services
relating to disaster

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 —
Confidential Document
Effective 1/24/07

30



--------------------------------------------------------------------------------



 



      Navistar, Inc
Enova Systems
Supply Agreement
 
   
 
  recovery set forth in a “Disaster Recovery Plan” as may be specifically
requested by Buyer. If a Force Majeure Event causes a material failure or delay
in the performance of any Seller obligation with respect to any Product, Buyer
may, at its option, and in addition to any other rights Buyer may have, procure
such Product from an alternate source until Seller is again able to provide such
Products. If a Force Majeure Event causes a material failure or delay in the
performance of any Seller obligation with respect to any Product for more than
five (5) consecutive days, Buyer may, at its option, and in addition to any
other rights Buyer may have, terminate this Agreement
 
   
58.
  ENTIRE AGREEMENT
 
   
 
        This Agreement, together with confidentiality, non disclosure agreements
and the Exhibits, Appendices and Schedules attached hereto (and thereto),
embodies and sets forth the entire agreement and understanding of the parties
with respect to the subject matter herein and there are no promises, terms,
conditions or obligations, oral or written, expressed or implied, other than
those contained in this Agreement. The terms of this Agreement shall supersede
all previous oral or written agreements which may exist or have existed between
the parties relating to the subject matter of this Agreement. No party shall be
entitled to rely on any agreement, understanding or arrangement which is not
expressly set forth in this Agreement. Any amendments to this Agreement must be
in writing and signed by the parties to this Agreement.
 
   
59.
  NOTICES
 
   
A.
  Except as otherwise specifically provided, any notice or other documents to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given if sent by registered mail or nationally recognized overnight courier
to a party or delivered in person to a party at the address set out below for
such party or such other address as the party may from time to time designate by
written notice to the other:

                  If to Buyer:   Navistar, Inc         4201 Winfield Road
P.O. Box 1488
Warrenville, IL 60555

 
      Attn:   Ramses Banda
 
      Phone:   630-753-2712
 
      Email:   Ramses.banda@navistar.com
 
                    With copies to:
 
      Attn:   Mark Meegan
 
      Phone:   630-753-6112
 
      Email:   Mark.Meegan@navistar.com
 
                If to Seller:   ENOVA SYSTEMS         19850 South Magellan Drive
Torrance, CA 90502
 
      Attn:   Terry Morano
 
      Facsimile:   310.527.7888
 
      Phone:   310.527.2800

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 —
Confidential Document
Effective 1/24/07

31



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement

             
 
      Email:   tmorano@enovasystems.com
 
                    With copies to:
 
      Attn:   Mike Staran
 
      Facsimile:   310.527.7888
 
      Phone:   310.527.2800
 
      Email:   mstaran@enovasystems.com

     
B.
  Any such notice or other document shall be deemed to have been received by the
addressee five (5) business days following the date of dispatch of the notice or
other document by Email and by mail or, where the notice or other document is
sent by overnight courier or by hand, simultaneously with the delivery. To prove
the giving of a notice or other document it shall be sufficient to show that it
was dispatched.
 
   
60.
  NO WAIVERS
 
   
 
  Neither the failure nor delay on the part of a party to require the strict
performance of any term, covenant or condition of this Agreement or to exercise
any right or remedy available on a breach thereof shall constitute a waiver of
any such breach or of any such term or condition. The consent to, or the waiver
of, any breach, or the failure to require the performance or timely performance
of any term, covenant, or condition of this Agreement shall not be construed as
authorizing any subsequent or additional breach and shall not prevent a
subsequent enforcement of such term, covenant, or condition.
 
   
61.
  CONSTRUCTION
 
   
 
  The language in all parts of this Agreement shall be construed, in all cases,
according to its fair meaning. Buyer and Seller hereby acknowledge that each
party hereto and its counsel have reviewed and revised this Agreement and that
any rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement. Whenever used herein, the words “include’, “includes” and “including”
shall mean “include, without limitation”, “includes, without limitation” and
“including, without limitation”, respectively. The masculine, feminine or neuter
gender and the singular or plural number shall each be deemed to include the
others whenever the context so indicates. “Days” means calendar days unless
other specified.
 
   
62.
  HEADINGS
 
   
 
  The headings used in this Agreement are for convenience only and are not a
part of this Agreement nor affect the interpretation of any of its provisions.

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 —
Confidential Document
Effective 1/24/07

32



--------------------------------------------------------------------------------



 



      Navistar, Inc
Enova Systems
Supply Agreement
 
   
63.
  COUNTERPARTS
 
   
 
  This Agreement may be executed simultaneously in counterparts (and may be
delivered by facsimile), each of which shall be deemed an original, but all of
which together shall constitute a single agreement.

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 —
Confidential Document
Effective 1/24/07

33



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers or representatives as of the day and
year first above written.

     
BUYER: NAVISTAR, INC
  SELLER: ENOVA SYSTEMS INC.
 
   
 
   
Name: Ramses Banda
  Name: Bill Frederiksen
Title: Supply Manager
  Title: Executive Director of Operations
 
   
Date:
  Date:

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 —
Confidential Document
Effective 1/24/07

34



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
APPENDIX A — PRODUCT DESCRIPTION / PRODUCT PRICING
Supplier product pricing does not include warehousing, sequencing, packaging and
special handling.
Long Term Agreement

             
 
           
Enova Systems, Inc.
           
Navistar, Inc.
      Revised 3/31/08     
Charge Sustaining Post Transmission Parallel Hybrid SV620000A-
           
 
           

                                                                             
Volume Based Pricing Levels                 (pricing Levels are established
according to cumulative Sales of Systems)                                      
  1000 p.a.   3000 p.a.   5000 p.a.                         200 p.a.   500 p.a.
  unit price   unit price   unit price
Part
              Initial/Single   unit price (200-   unit price (500-   (1000-2999
  (3000-4999   (5000+
Number
  Description   Qty   System Price   499 Systems)   999 Systems)   Systems)  
Systems)   Systems)
 
  Drive System                                                        
SV520300A-
  25/80kW In-line Induction Motor &                                            
           
 
  Mounting System Assembly     1     ***     ***     ***     ***     ***     ***
 
SV620200A-
  P90 Controller (CEU) w/ DC/DC                                                
 
  Converter & Mounting Assembly     1     ***     ***     ***     ***     ***  
  ***  
SV620900A-
  Cable & Harness System Assembly     1     ***     ***     ***     ***     ***
    ***  
SV620700A-
  Cooling System & Mounting Assembly     1     ***     ***     ***     ***    
***     ***  
SV620400A-
  Dual Battery Pack & Junction Box (NiMh)     1     ***     ***     ***     ***
    ***     ***  
System Tuning and Test
        1     ***     ***     ***     ***     ***     ***  
Total System w/ batteries and options (sustaining)
              ***     ***     ***     ***     ***     ***  

 

Terms   Software development and other development quotations are based on Enova
providing limited vehicle control function for operation of engine and electric
motor only. Pricing may vary dependent on level of vehicle control required and
inter-component communication. 90 days ARO (estimated) based on Statement of
Work to be mutually defined.       Pricing is based on cumulative sales to
Buyer. During the duration of this agreement and any renewal thereof.       Once
the pricing level has been achieved, the pricing level for that part number will
not revert to a lower level (higher per unit price).       Pricing level does
not revert to a lower accumulated sales volume pricing.       FOB Torrance
California       Additional Charges: Navistar program Management (***), System
Integration (***)

Long Term Agreement

Enova Systems, Inc.             Navistar, Inc.       Revised 3/31/08     Charge
Depleting Post Transmission Parallel Hybrid SV520000A-            

                                                                             
Volume Based Pricing Levels                   (pricing Levels are established
according to cumulative Sales of Systems)                                      
    1000 p.a.     3000 p.a.     5000 p.a.                           200 p.a.    
500 p.a.     unit price     unit price     unit price  
Part
              Initial/Single     unit price (200-     unit price (500-    
(1000-2999     (3000-4999     (5000+  
Number
  Description   Qty     System Price     499 Systems)     999 Systems)    
Systems)     Systems)     Systems)  
 
  Drive System                                                        
SV520300A-
  25/80kW In-line Induction Motor &                                            
           
 
  Mounting System Assembly     1     ***     ***     ***     ***     ***     ***
 
SV520200A-
  P90 Controller (CEU) w/ 6.6kW                                            
 
  charger & DC/DC Converter System                                            
 
  Assembly     1     ***     ***     ***     ***     ***     ***  
SV520900A-
  Cable & Harness System Assembly     1     ***     ***     ***     ***     ***
    ***  
SV520700A-
  Cooling System & Mounting Assembly     1     ***     ***     ***     ***    
***     ***  
SV520400A-
  Battery Pack (Li-Ion)     1     ***     ***     ***     ***     ***     ***  
 
  - Split Battery Pack     1     ***     ***     ***     ***     ***     ***  
System Tuning and Test
        1     ***     ***     ***     ***     ***     ***  
Total System w/ batteries and options (depleting)
              ***     ***     ***     ***     ***     ***  

 

Terms   Software development and other development quotations are based on Enova
providing limited vehicle control function for operation of engine and electric
motor only. Pricing may vary dependent on level of vehicle control required and
inter-component communication. 90 days ARO (estimated) based on Statement of
Work to be mutually defined.       Pricing is based on cumulative sales to
Buyer. During the duration of this agreement and any renewal thereof.       Once
the pricing level has been achieved, the pricing level for that part number will
not revert to a lower level (higher per unit price).       Pricing level does
not revert to a lower accumulated sales volume pricing.       FOB Torrance
California       Additional Charges: Navistar program Management (***), System
Integration (***)

Notes: p.a. = per annum

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 —
Confidential Document
Effective 1/24/07

 

***   CONFIDENTIAL TREATMENT REQUESTED

35



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
APPENDIX B — NON-CONFORMANCE CHARGE SCHEDULE

          Article Reference   Description   Charge
18. Performance Achievement
  Customs Invoicing Non-Compliance (as detailed
in Customs Invoicing Instructions PUR-4003 on
the ISN website)   *** per non-complying/missing
invoice
 
       
18. Performance Achievement
  International/Penske LLP Non-Compliance (as
detailed in the Penske Supplier Training
Manual on the ISN website)   *** per non-complying occurrence
 
       
18. Performance Achievement
  Routing Matrix Non-Compliance (as detailed in latest Routing Matrix CTDR-1
letter).   Full dollar value of non-conforming freight bill
 
       
18. Performance Achievement
  Service Parts D-13 Supplier Packaging and Shipping Standards — US ONLY (as
detailed in Compliance Letter).   *** per occurrence, plus cost excess labor and
handling
 
       
23. Reimbursement for Non-Performance (Late Delivery, Defective Material) by
Seller
  Per ITPS-074001-ST (Supplier Material Charge
Back Process):
   
 
 
   -   Repair Cost: Excess Time To Complete Truck/Bus for Shipment

  - Plant Shop Rate (***) * Repair
  Hours * # of Units/Parts Affected

 
 
    -   Production Line Down Time Cost:

  - Hourly Cost for Production
  Line * Down Time Hours


 
 
    -   Miscellaneous Costs:
   
 
 
        -   Premium freight



  - Full dollar value of freight bill
 
 
       -   Other extraordinary charges
  - TBD
 
       
28. NAFTA Documentation
  Missing NAFTA Certificate of Origin (as detailed in Article 28 — NAFTA
DOCUMENTATION of this Agreement)   *** per non-complying part
number
 
       
34. EDI Transaction Requirements
  EDI 856 Advance Ship Notice (ASN) errors (as detailed Article 35 — EDI
TRANSACTION REQUIREMENTS of this Agreement available on ISN website)   *** per
non-complying
transaction (implementation TBD)
 
       
34. EDI Transaction Requirements
  Implementation of all required EDI transactions within 30 days of contact (as
detailed in Article 35 — EDI TRANSACTION REQUIREMENTS of this Agreement)   ***
per day thereafter

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 —
Confidential Document
Effective 1/24/07

 

***   CONFIDENTIAL TREATMENT REQUESTED

36



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
APPENDIX C — PRODUCTION VOLUMES
Include annual volumes or other appropriate and relevant descriptives.
Annual Sales Goal Volumes to be purchased from Seller by Buyer are as follows,

           Agreement Year   Annual Sales Goal
Calendar Year 2007
  30 POST-TRANSMISSION HYBRID DRIVE SYSTEMS
Calendar Year 2008
  400 POST-TRANSMISSION HYBRID DRIVE SYSTEMS
Calendar Year 2009
  1,100 POST-TRANSMISSION HYBRID DRIVE SYSTEMS
Calendar Year 2010
  2,500 POST-TRANSMISSION HYBRID DRIVE SYSTEMS

Buyer and Seller recognize that calendar year 2010 reaches in to the first
extension of the supply agreement if Buyer and Seller agree to extend the
commercial relationship as per 1.
Buyer and Seller to review volumes every four (4) months. Appendix C is subject
to 10A and 10C.

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 —
Confidential Document
Effective 1/24/07

37



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
APPENDIX D — SERVICE PARTS

             
 
  Long Term Agreement- Service Pricing        
 
           
Enova Systems, Inc.
           
International Truck and Engine Corporation
         
Post Transmission Parallel Hybrid
      3/31/2008    

                                                                             
Volume Based Pricing Levels
(pricing Levels are established according to cumulative Sales of Systems)
                                Service Parts   Service Parts   Service Parts  
                          Service Parts   500 p.a. units   1000 p.a.   3000 p.a.
units   Service Parts Part               Service Parts   200 p.a. units  
(500-999   units (1000-   (3000-4999   5000 p.a. units Number   Description  
Qty   Single System   (200-499 units)   units)   2999 units)   units)   (5000+
units)
 
  Drive System                                                        
SV520300A-
  25/80kW In-line Induction                                                    
 
 
  Motor & Mounting System Assembly     1     ***     ***     ***     ***     ***
    ***  
SV520200A- (CD)

                                               
SV620200A- (CS)
  P90 Controller (CEU)     1     ***     ***     ***     ***     ***     ***  
V37000AC
  6.6kW Charger     1     ***     ***     ***     ***     ***     ***  
V15000AA
  12V/100A DC/DC Converter     1     ***     ***     ***     ***     ***     ***
 
SV520700A- (CD)

                                             
SV620700A- (CS)
  Cooling System & Mounting Assembly     1     ***     ***     ***     ***    
***     ***  
SV520900A- (CD)

                                               
SV620900A- (CS)
  Cable & Harness System Assembly     1     ***     ***     ***     ***     ***
    ***  
 
                                               
 
  System Total Price           ***     ***     ***     ***     ***     ***  
 
                                               
Accessories/Options
                                               
SV520400A- (CD)
  Battery Pack (Depleting)     1     ***     ***     ***     ***     ***     ***
 
SV620400A- (CS)
  Dual Battery Pack & Junction Box (Sustaining)     1     ***     ***     ***  
  ***     ***     ***  
 
  Split Battery Pack (CD)           ***     ***     ***     ***     ***     ***
 

Terms   Service parts pricing is similar to Production pricing, Service pricing
does not include shipping, handling or special packaging.       Pricing is based
on cumulative sales to Buyer. During the duration of this agreement and any
renewal thereof.       Once the pricing level has been achieved, the pricing
level for that part number will not revert to a lower level (higher per unit
price).       Pricing level does not revert to a lower accumulated sales volume
pricing.       FOB Torrance California

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 —
Confidential Document
Effective 1/24/07

 

***   CONFIDENTIAL TREATMENT REQUESTED

38



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
APPENDIX E — AFTERMARKET SERVICE PARTS DIRECT SHIP and
PARTS DISTRIBUTION CENTER REQUIREMENTS
Critical / Emergency Orders:
Emergency orders shipped same day based upon availability. Seller agrees there
is no additional charge for emergency orders.
Dealer Benefits:
No core
Freight Policy:
Seller will pay freight for Aftermarket Direct Ship orders for the following
International Aftermarket Business units:
a. United States
b. Canada
c. Mexico
d. Export (FOB to US port — For example: Miami)

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 —
Confidential Document
Effective 1/24/07

39



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
APPENDIX F AFTERMARKET PRICE FILE FORMAT & COMMUNICATION

  1.   Price file shall be provided in an electronic format.     2.   Price file
shall be sent to the International Aftermarket Pricing Manager and International
Aftermarket Supply Manager(s).     3.   Price file shall include the following
pieces of information for each part number:

  a.   Enova’s full part number     b.   International Part Distribution Center
(PDC) part number     c.   International Direct Ship (DS) part number     d.  
Description     e.   Suggested Dealer Net     f.   PDC Cost     g.   DS Cost    
h.   Country of Origin     i.   Lead Time     j.   Weight     k.   Mandatory
Purchase Multiple     l.   Standard Unit Pack Quantity (qty per pallet or over
pack box)

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 —
Confidential Document
Effective 1/24/07

40



--------------------------------------------------------------------------------



 



Navistar, Inc
Enova Systems
Supply Agreement
APPENDIX G- SURPLUS STOCK AND DIRECT SHIP RETURNS
I. Return Eligibility:
A. Annual Return
1. Seller will accept one product return per calendar year.
2. Warranty returns are not included or restricted by this Section.
3. All returns for surplus material are to be returned freight prepaid to the
Enova facility.
B. Direct Ship Return
1. Seller will accept product returns as requested; only products shipped direct
from Seller’s warehouse are applicable for return.
C. Shipped In Error Return
1. Seller will accept product returns as requested and waive restocking fees.
II. Restocking Fee:
A. Returns will be assessed a 10% re-stocking fee. Product value and re-stocking
charges will be calculated from the price at the time of purchase.

      (NAVISTAR LOGO) [f42759x4100203.gif]   Date of revision: March 27, 2008 —
Confidential Document
Effective 1/24/07

41